 



Exhibit 10.1
 
Stericycle, Inc.
$100,000,000 5.64% Senior Notes
due April 15, 2015
 
Note Purchase Agreement
 
Dated as of April 15, 2008
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section   Heading   Page
Section 1.
  Authorization of Notes     1  
Section 1.1.
  Description of Notes     1  
Section 1.2.
  Interest Rate     1  
 
            Section 2. Sale and Purchase of Notes     1  
 
           
Section 2.1.
  Notes     1  
Section 2.2.
  Subsidiary Guaranty     2  
 
            Section 3. Closing     2  
 
            Section 4. Conditions to Closing     2  
 
           
Section 4.1.
  Representations and Warranties     3  
Section 4.2.
  Performance; No Default     3  
Section 4.3.
  Compliance Certificates     3  
Section 4.4.
  Opinions of Counsel     3  
Section 4.5.
  Purchase Permitted By Applicable Law, Etc.     4  
Section 4.6.
  Sale of Other Notes     4  
Section 4.7.
  Payment of Special Counsel Fees     4  
Section 4.8.
  Private Placement Number     4  
Section 4.9.
  Changes in Corporate Structure     4  
Section 4.10.
  Subsidiary Guaranty     4  
Section 4.11.
  Consents and Approvals     4  
Section 4.12.
  Funding Instructions     5  
Section 4.13.
  Proceedings and Documents     5  
 
            Section 5. Representations and Warranties of the Company     5  
 
           
Section 5.1.
  Organization; Power and Authority     5  
Section 5.2.
  Authorization, Etc.     5  
Section 5.3.
  Disclosure     5  
Section 5.4.
  Organization and Ownership of Shares of Subsidiaries; Affiliates     6  
Section 5.5.
  Financial Statements; Material Liabilities     6  
Section 5.6.
  Compliance with Laws, Other Instruments, Etc.     7  
Section 5.7.
  Governmental Authorizations, Etc.     7  
Section 5.8.
  Litigation; Observance of Agreements, Statutes and Orders     7  
Section 5.9.
  Taxes     7  
Section 5.10.
  Title to Property; Leases     8  
Section 5.11.
  Licenses, Permits, Etc.     8  
Section 5.12.
  Compliance with ERISA     8  
Section 5.13.
  Private Offering by the Company     9  
Section 5.14
  Use of Proceeds; Margin Regulations     9  
Section 5.15.
  Existing Debt; Future Liens     10  
Section 5.16.
  Foreign Assets Control Regulations, Etc.     10  

 -i-

 



--------------------------------------------------------------------------------



 



              Section   Heading   Page
Section 5.17.
  Status under Certain Statutes     10  
Section 5.18.
  Environmental Matters     11  
Section 5.19.
  Notes Rank Pari Passu     11  
 
            Section 6. Representations of the Purchaser     11  
 
           
Section 6.1.
  Purchase for Investment     11  
Section 6.2.
  Accredited Investor     12  
Section 6.3.
  Source of Funds     12  
 
            Section 7. Information as to Company     13  
 
           
Section 7.1.
  Financial and Business Information     13  
Section 7.2.
  Officer's Certificate     16  
Section 7.3.
  Visitation     16  
 
            Section 8. Payment of the Notes     17  
 
           
Section 8.1.
  Required Prepayments     17  
Section 8.2.
  Optional Prepayments with Make-Whole Amount     17  
Section 8.3.
  Allocation of Partial Prepayments     17  
Section 8.4.
  Maturity; Surrender, Etc.     17  
Section 8.5.
  Purchase of Notes     17  
Section 8.6.
  Make-Whole Amount     18  
Section 8.7.
  Change in Control     19  
 
            Section 9. Affirmative Covenants     21  
 
           
Section 9.1.
  Compliance with Law     21  
Section 9.2.
  Insurance     21  
Section 9.3.
  Maintenance of Properties     21  
Section 9.4.
  Payment of Taxes and Claims     21  
Section 9.5.
  Existence, Etc.     22  
Section 9.6.
  Notes to Rank Pari Passu     22  
Section 9.7.
  Additional Subsidiary Guarantors     22  
Section 9.8.
  Books and Records     23  
 
            Section 10. Negative Covenants     23  
 
           
Section 10.1.
  Consolidated Leverage Ratio     23  
Section 10.2.
  Interest Coverage Ratio     23  
Section 10.3.
  Limitation on Liens     23  
Section 10.4.
  Sales of Asset     25  
Section 10.5.
  Merger and Consolidation     26  
Section 10.6.
  Line of Business     26  
Section 10.7.
  Transactions with Affiliates     27  
Section 10.8.
  Terrorism Sanctions Regulations     27  
 
            Section 11. Events of Default     27  

 -ii-

 



--------------------------------------------------------------------------------



 



              Section   Heading   Page Section 12. Remedies on Default, Etc.    
29  
 
           
Section 12.1.
  Acceleration     29  
Section 12.2.
  Other Remedies     30  
Section 12.3.
  Rescission     30  
Section 12.4.
  No Waivers or Election of Remedies, Expenses, Etc.     30  
 
            Section 13. Registration; Exchange; Substitution of Notes     31  
 
           
Section 13.1.
  Registration of Notes     31  
Section 13.2.
  Transfer and Exchange of Notes     31  
Section 13.3.
  Replacement of Notes     32  
 
            Section 14. Payments on Notes     32  
 
           
Section 14.1.
  Place of Payment     32  
Section 14.2.
  Home Office Payment     32  
 
            Section 15. Expenses, Etc.     33  
 
           
Section 15.1.
  Transaction Expenses     33  
Section 15.2.
  Survival     33  
 
            Section 16. Survival of Representations and Warranties; Entire
Agreement     33  
 
            Section 17. Amendment and Waiver     33  
 
           
Section 17.1.
  Requirements     33  
Section 17.2.
  Solicitation of Holders of Notes     34  
Section 17.3.
  Binding Effect, Etc.     34  
Section 17.4.
  Notes Held by Company, Etc.     35  
 
            Section 18. Notices     35  
 
            Section 19. Reproduction of Documents     35  
 
            Section 20. Confidential Information     36  
 
            Section 21. Substitution of Purchaser     37  
 
            Section 22. Miscellaneous     37  
 
           
Section 22.1.
  Successors and Assigns     37  
Section 22.2.
  Payments Due on Non-Business Days     37  
Section 22.3.
  Accounting Terms     37  
Section 22.4.
  Severability     38  
Section 22.5.
  Construction     38  
Section 22.6.
  Counterparts     38  
Section 22.7.
  Governing Law     38  
Section 22.8.
  Jurisdiction and Process; Waiver of Jury Trial     38  

 -iii-

 



--------------------------------------------------------------------------------



 



         
Schedule A
  —   Information Relating to Purchasers [partially omitted]
 
       
Schedule B
  —   Defined Terms
 
       
Schedule 4.9
  —   Changes in Corporate Structure [omitted]
 
       
Schedule 5.4
  —   Subsidiaries of the Company, Ownership of Subsidiary Stock, Investments,
Affiliates, Directors and Officers [omitted]
 
       
Schedule 5.5
  —   Financial Statements [omitted]
 
       
Schedule 5.11
  —   Licenses, Permits, Etc. [omitted]
 
       
Schedule 5.15
  —   Existing Debt [omitted]
 
       
Schedule 10.3
  —   Existing Liens [omitted]
 
       
Exhibit 1
  —   Form of 5.64% Senior Notes due April 15, 2015
 
       
Exhibit 2.2
  —   Form of Subsidiary Guaranty [omitted]
 
       
Exhibit 4.4(a)
  —   Form of Opinion of Special Counsel to the Company [omitted]
 
       
Exhibit 4.4(b)
  —   Form of Opinion of Special Counsel to the Purchasers [omitted]

 -iv-

 



--------------------------------------------------------------------------------



 



Stericycle, Inc.
28161 North Keith Drive
Lake Forest, Illinois 60045
$100,000,000 5.64% Senior Notes
due April 15, 2015
Dated as of
April 15, 2008
To the Purchasers listed in
          the attached Schedule A:
Ladies and Gentlemen:
     Stericycle, Inc., a Delaware corporation (the “Company”), agrees with the
Purchasers listed in the attached Schedule A (the “Purchasers”) to this Note
Purchase Agreement (this “Agreement”) as follows:
Section 1. Authorization of Notes.
     Section 1.1. Description of Notes. The Company will authorize the issue and
sale of $100,000,000 aggregate principal amount of its 5.64% Senior Notes due
April 15, 2015 (the “Notes,” such term to include any such notes issued in
substitution therefor pursuant to Section 13 of this Agreement). The Notes shall
be substantially in the form set out in Exhibit 1 with such changes therefrom,
if any, as may be approved by each Purchaser and the Company. Certain
capitalized terms used in this Agreement are defined in Schedule B; references
to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule
or an Exhibit attached to this Agreement.
     Section 1.2. Interest Rate. The Notes shall bear interest (computed on the
basis of a 360-day year of twelve 30-day months) on the unpaid principal thereof
from the date of issuance at their stated rate of interest payable semiannually
in arrears on the fifteenth day of April and October in each year and at
maturity commencing on October 15, 2008, until such principal sum shall have
become due and payable (whether at maturity, upon notice of prepayment or
otherwise) and interest (so computed) on any overdue principal, interest or
Make-Whole Amount from the due date thereof (whether by acceleration or
otherwise) and, during the continuance of an Event of Default, on the unpaid
balance hereof, at the Default Rate until paid.
Section 2. Sale and Purchase of Notes.
     Section 2.1. Notes. Subject to the terms and conditions of this Agreement,
the Company will issue and sell to each Purchaser and each Purchaser will
purchase from the Company, at the Closing provided for in Section 3, the Notes
in the principal amount specified opposite such

 



--------------------------------------------------------------------------------



 



Purchaser’s name in Schedule A at the purchase price of 100% of the principal
amount thereof. The obligations of each Purchaser hereunder are several and not
joint obligations, and each Purchaser shall have no obligation and no liability
to any Person for the performance or nonperformance by any other Purchaser
hereunder.
     Section 2.2. Subsidiary Guaranty. (a) The payment by the Company of all
amounts due with respect to the Notes and the performance by the Company of its
obligations under this Agreement will be absolutely and unconditionally
guaranteed by a Subsidiary Guarantor pursuant to the Subsidiary Guaranty
Agreement dated as of even date herewith, which shall be substantially in the
form of Exhibit 2.2 attached hereto, and otherwise in accordance with the
provisions of Section 9.7 hereof (the “Subsidiary Guaranty”).
          (b) If the Company sells, leases or otherwise disposes of all or
substantially all of the assets or capital stock of a Subsidiary Guarantor to
any Person (other than an Affiliate), the holders of the Notes agree to
discharge and release such Subsidiary Guarantor from the Subsidiary Guaranty
upon the written request of the Company, provided that at the time of such
release and discharge, the Company shall deliver a certificate of a Responsible
Officer to the holders of the Notes stating that no Default or Event of Default
exists.
Section 3. Closing.
     The sale and purchase of the Notes to be purchased by each Purchaser shall
occur at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603 at 10:00 a.m. Central time, at a closing (the “Closing”) on
April 15, 2008 or on such other Business Day thereafter on or prior to April 30,
2008 as may be agreed upon by the Company and the Purchasers. On the Closing
Date, the Company will deliver to each Purchaser the Notes to be purchased by
such Purchaser in the form of a single Note (or such greater number of Notes in
denominations of at least $100,000 as such Purchaser may request) dated the date
of the Closing Date and registered in such Purchaser’s name (or in the name of
such Purchaser’s nominee), against delivery by such Purchaser to the Company or
its order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to Account Number 8666712553, at Bank of America, Chicago, Illinois, ABA
Number 026009593, in the Account Name of “Stericycle, Inc.”. If, on the Closing
Date, the Company shall fail to tender such Notes to any Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to any Purchaser’s satisfaction, such Purchaser shall,
at such Purchaser’s election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure or such nonfulfillment.
Section 4. Conditions to Closing.
     Each Purchaser’s obligation to purchase and pay for the Notes to be sold to
such Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions applicable
to the Closing Date:

-2-



--------------------------------------------------------------------------------



 



     Section 4.1. Representations and Warranties.
          (a) Representations and Warranties of the Company. The representations
and warranties of the Company in this Agreement shall be correct when made and
at the time of the Closing.
          (b) Representations and Warranties of the Subsidiary Guarantor. The
representations and warranties of the Subsidiary Guarantor in the Subsidiary
Guaranty shall be correct when made and at the time of the Closing.
     Section 4.2. Performance; No Default. The Company and the Subsidiary
Guarantor shall have performed and complied with all agreements and conditions
contained in this Agreement and the Subsidiary Guaranty required to be performed
or complied with by the Company and the Subsidiary Guarantor prior to or at the
Closing, and after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Section 5.14), no Default
or Event of Default shall have occurred and be continuing. Neither the Company
nor any Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Section 10 hereof had such Section
applied since such date.
     Section 4.3. Compliance Certificates.
          (a) Officer’s Certificate of the Company. The Company shall have
delivered to such Purchaser an Officer’s Certificate, dated the Closing Date,
certifying that the conditions specified in Sections 4.1, 4.2 and 4.9 have been
fulfilled.
          (b) Secretary’s Certificate of the Company. The Company shall have
delivered to such Purchaser a certificate, dated the Closing Date, certifying as
to the resolutions attached thereto and other corporate proceedings relating to
the authorization, execution and delivery of the Notes and this Agreement.
          (c) Officer’s Certificate of the Subsidiary Guarantor. The Subsidiary
Guarantor shall have delivered to such Purchaser an Officer’s Certificate, dated
the Closing Date, certifying that the conditions specified in Sections 4.1(b),
4.2 and 4.9 have been fulfilled.
          (d) Secretary’s Certificate of the Subsidiary Guarantor. The
Subsidiary Guarantor shall have delivered to such Purchaser a certificate, dated
the Closing Date, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Subsidiary Guaranty.
     Section 4.4. Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the Closing
Date (a) from Johnson and Colmar, special counsel for the Company, covering the
matters set forth in Exhibit 4.4(a) and covering such other matters incident to
the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request (and the Company hereby instructs its counsel to deliver such
opinion to the Purchasers), and (b) from Chapman and Cutler, LLP, the
Purchasers’ special

-3-



--------------------------------------------------------------------------------



 



counsel in connection with such transactions, substantially in the form set
forth in Exhibit 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.
     Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.
     Section 4.6. Sale of Other Notes. Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in
Schedule A.
     Section 4.7. Payment of Special Counsel Fees. Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the Closing
Date, the reasonable fees, reasonable charges and reasonable disbursements of
the Purchasers’ special counsel referred to in Section 4.4 to the extent
reflected in a statement of such counsel rendered to the Company at least one
Business Day prior to the Closing Date.
     Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for the Notes.
     Section 4.9. Changes in Corporate Structure. Neither the Company nor the
Subsidiary Guarantor shall have changed its jurisdiction of organization or,
except as reflected in Schedule 4.9, been a party to any merger or
consolidation, or shall have succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.
     Section 4.10. Subsidiary Guaranty. The Subsidiary Guaranty shall have been
duly authorized, executed and delivered by the Subsidiary Guarantor, shall
constitute the legal, valid and binding contract and agreement of the Subsidiary
Guarantor and such Purchaser shall have received a true, correct and complete
copy thereof.
     Section 4.11. Consents and Approvals. The Company shall have obtained any
consents or approvals required to be obtained from any holder or holders of any
outstanding security of the Company and any amendments of agreements pursuant to
which any security may have been issued which shall be necessary to permit the
consummation of the transactions contemplated by this Agreement.

-4-



--------------------------------------------------------------------------------



 



     Section 4.12. Funding Instructions. At least three Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.
     Section 4.13. Proceedings and Documents. All corporate and other
organizational proceedings in connection with the transactions contemplated by
this Agreement and all documents and instruments incident to such transactions
shall be satisfactory to such Purchaser and its special counsel, and such
Purchaser and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
such special counsel may reasonably request.
Section 5. Representations and Warranties of the Company.
          The Company represents and warrants to each Purchaser that:
     Section 5.1. Organization; Power and Authority. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and the Notes
and to perform the provisions hereof and thereof.
     Section 5.2. Authorization, Etc. This Agreement and the Notes have been
duly authorized by all necessary corporate action on the part of the Company,
and this Agreement constitutes, and upon execution and delivery thereof each
Note will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
     Section 5.3. Disclosure. The Company, through its agent, Banc of America
Securities LLC, has delivered to each Purchaser a copy of a Private Placement
Memorandum, dated March, 2008 (the “Memorandum"), relating to the transactions
contemplated hereby. The Memorandum fairly describes, in all material respects,
the general nature of the business and principal properties of the Company and
its Subsidiaries. This Agreement, the Memorandum, the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Company in
connection with the transactions contemplated hereby and the financial
statements listed in Schedule 5.5, in each case, delivered to the Purchasers
prior to March 25, 2008 (this Agreement, the Memorandum and such documents,
certificates or other writings and such financial statements being referred to,
collectively, as the “Disclosure Documents”), taken as a

-5-



--------------------------------------------------------------------------------



 



whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made. Except as disclosed in
the Disclosure Documents, since December 31, 2007, there has been no change in
the financial condition, operations, business or properties of the Company or
any of its Subsidiaries except changes that individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect. There is no
fact known to the Company that would reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.
     Section 5.4. Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists (i) of the Company’s Subsidiaries, showing, as to each Subsidiary,
the correct name thereof, the jurisdiction of its organization, and the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Company and each other Subsidiary, and all
other Investments of the Company and its Subsidiaries, (ii) of the Company’s
Affiliates, other than Subsidiaries, and (iii) of the Company’s directors and
senior officers.
          (b) All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).
          (c) Each Subsidiary identified in Schedule 5.4 is a corporation or
other legal entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.
          (d) No Subsidiary is a party to, or otherwise subject to, any legal,
regulatory, contractual or other restriction (other than this Agreement, the
agreements listed on Schedule 5.4 and customary limitations imposed by corporate
law or similar statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the Company or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.
     Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal

-6-



--------------------------------------------------------------------------------



 



year-end adjustments). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.
     Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any
Subsidiary, or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary.
     Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes.
     Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
          (b) Neither the Company nor any Subsidiary is in default under any
term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including without limitation Environmental Laws or the USA
Patriot Act) of any Governmental Authority, which default or violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
     Section 5.9. Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that would
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
federal,

-7-



--------------------------------------------------------------------------------



 



state or other taxes for all fiscal periods are adequate. The federal income tax
liabilities of the Company and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended December 31,
2004.
     Section 5.10. Title to Property; Leases. The Company and its Subsidiaries
have good and sufficient title to their respective properties which the Company
and its Subsidiaries own or purport to own that individually or in the aggregate
are Material, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or purported to have been acquired by
the Company or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by this Agreement. All leases that individually or in the
aggregate are Material are valid and subsisting and are in full force and effect
in all material respects.
     Section 5.11. Licenses, Permits, Etc. Except as disclosed in Schedule 5.11,
          (a) the Company and its Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material, without known conflict with the rights of
others;
          (b) to the best knowledge of the Company, no product of the Company or
any of its Subsidiaries infringes in any Material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person; and
          (c) to the best knowledge of the Company, there is no Material
violation by any Person of any right of the Company or any of its Subsidiaries
with respect to any patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned or used by the Company or any of its
Subsidiaries.
     Section 5.12. Compliance with ERISA. (a) The Company and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and would not reasonably be expected to result in a Material Adverse Effect.
Neither the Company nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that would reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 401(a)(29) or 412 of the Code or section 4068 of ERISA, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.

-8-



--------------------------------------------------------------------------------



 



          (b) Neither the Company nor any ERISA Affiliate maintains or has
maintained a Plan that is or was subject to the “minimum funding standards”
under section 302 of ERISA or that is or was subject to Title IV of ERISA.
          (c) The Company and its ERISA Affiliates have not incurred any
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.
          (d) The expected post-retirement benefit obligation (determined as of
the last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material.
          (e) The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of Section 406 of ERISA or in connection with which a tax would
be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation
by the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of each Purchaser’s representation in
Section 6.3 as to the sources of the funds to be used to pay the purchase price
of the Notes to be purchased by such Purchaser.
     Section 5.13. Private Offering by the Company. Neither the Company nor
anyone acting on the Company’s behalf has offered the Notes or any similar
securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 75 other Institutional Investors, each of
which has been offered the Notes in connection with a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.
     Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply
the proceeds of the sale of the Notes to refinance existing Debt and for general
corporate purposes of the Company. No part of the proceeds from the sale of the
Notes hereunder will be used, directly or indirectly, for the purpose of buying
or carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220). Margin stock does not constitute more than 5% of the value of the
consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 5% of the
value of such assets. As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

-9-



--------------------------------------------------------------------------------



 



     Section 5.15. Existing Debt; Future Liens. (a) Except as described therein,
Schedule 5.15 sets forth a complete and correct list of all outstanding Debt of
the Company and its Subsidiaries as of December 31, 2007 (including a
description of the obligors and obligees, principal amount outstanding and
collateral therefor, if any, and Guaranty thereof, if any), since which date
there has been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Debt of the Company or its
Subsidiaries. Neither the Company nor any Subsidiary is in default and no waiver
of default is currently in effect, in the payment of any principal or interest
on any Debt of the Company or such Subsidiary, and no event or condition exists
with respect to any Debt of the Company or any Subsidiary, that would permit (or
that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Debt to become due and payable before its stated maturity
or before its regularly scheduled dates of payment.
          (b) Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.3.
          (c) Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Debt of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Debt of the Company, except as specifically indicated in
Schedule 5.15.
          Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the
sale of the Notes by the Company hereunder nor its use of the proceeds thereof
will violate the Trading with the Enemy Act, as amended, or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.
          (b) Neither the Company nor any Subsidiary is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or,
to the knowledge of the Company, engages in any dealings or transactions with
any such Person. The Company and its Subsidiaries are in compliance, in all
material respects, with the USA Patriot Act.
          (c) No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.
     Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility

-10-



--------------------------------------------------------------------------------



 



Holding Company Act of 2005, as amended, the ICC Termination Act of 1995, as
amended, or the Federal Power Act, as amended.
     Section 5.18. Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of any liability or has received any notice of any
liability, and no proceeding has been instituted raising any liability against
the Company or any of its Subsidiaries or any of their respective real
properties now or formerly owned, leased or operated by any of them, or other
assets, alleging any damage to the environment or violation of any Environmental
Laws, except, in each case, such as would not reasonably be expected to result
in a Material Adverse Effect.
          (b) Neither the Company nor any Subsidiary has knowledge of any facts
which would give rise to any liability, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
would not reasonably be expected to result in a Material Adverse Effect.
          (c) Neither the Company nor any of its Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them and has not disposed of any Hazardous Materials in a manner
contrary to any Environmental Laws in each case in any manner that would
reasonably be expected to result in a Material Adverse Effect.
          (d) All buildings on all real properties now owned, leased or operated
by the Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply would not reasonably be
expected to result in a Material Adverse Effect.
     Section 5.19. Notes Rank Pari Passu. The obligations of the Company under
this Agreement and the Notes rank pari passu in right of payment with all other
senior unsecured Debt (actual or contingent) of the Company, including, without
limitation, all senior unsecured Debt of the Company described in Schedule 5.15
hereto.
Section 6. Representations of the Purchaser.
     Section 6.1. Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by it or for the account of one or more pension or trust
funds and not with a view to the distribution thereof (other than any Notes
purchased by Banc of America Securities LLC on the Closing Date which are
intended to be resold to a “qualified institutional buyer” pursuant to Rule 144A
of the Securities Act), provided that the disposition of such Purchaser’s or
such pension or trust funds’ property shall at all times be within such
Purchaser’s or such pension or trust funds’ control. Each Purchaser understands
that the Notes have not been registered under the Securities Act and may be
resold only if registered pursuant to the provisions of the Securities Act or if
an exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

-11-



--------------------------------------------------------------------------------



 



     Section 6.2. Accredited Investor. Each Purchaser represents that it is an
“accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”). Each Purchaser further represents that such
Purchaser has had the opportunity to ask questions of the Company and received
answers concerning the terms and conditions of the sale of the Notes.
     Section 6.3. Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
          (a) the Source is an “insurance company general account” (as the term
is defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or
          (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
          (c) the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or
          (d) the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by

-12-



--------------------------------------------------------------------------------



 



such QPAM, exceed 20% of the total client assets managed by such QPAM, the
conditions of Part I(c) and (g) of the QPAM Exemption are satisfied, as of the
last day of its most recent calendar quarter, the QPAM does not own a 10% or
more interest in the Company and no person controlling or controlled by the QPAM
(applying the definition of “control” in Section V(e) of the QPAM Exemption)
owns a 20% or more interest in the Company (or less than 20% but greater than
10%, if such person exercises control over the management or policies of the
Company by reason of its ownership interest) and (i) the identity of such QPAM
and (ii) the names of all employee benefit plans whose assets are included in
such investment fund have been disclosed to the Company in writing pursuant to
this clause (d); or
          (e) the Source constitutes assets of a “plan(s)” (within the meaning
of Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house
asset manager” or “INHAM” (within the meaning of Part IV of the INHAM
exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in Section IV(d) of the INHAM Exemption)
owns a 5% or more interest in the Company and (i) the identity of such INHAM and
(ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this clause
(e); or
          (f) the Source is a governmental plan; or
          (g) the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or
          (h) the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.
As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
Section 7. Information as to Company.
     Section 7.1. Financial and Business Information. The Company shall deliver
to each holder of Notes that is an Institutional Investor:
          (a) Quarterly Statements — within 45 days after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year),
          (i) a consolidated balance sheet of the Company and its Subsidiaries
as at the end of such quarter, and

-13-



--------------------------------------------------------------------------------



 



          (ii) consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries, for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that filing with the Securities and Exchange Commission
within the time period specified above the Company’s Quarterly Report on Form
10-Q prepared in compliance with the requirements therefor shall be deemed to
satisfy the requirements of this Section 7.1(a);
          (b) Annual Statements — within 105 days after the end of each fiscal
year of the Company,
          (i) a consolidated balance sheet of the Company and its Subsidiaries,
as at the end of such year, and
          (ii) consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries, for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
filing with the Securities and Exchange Commission within the time period
specified above of the Company’s Annual Report on Form 10-K for such fiscal year
(together with the Company’s annual report to shareholders, if any, prepared
pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance with the
requirements therefor shall be deemed to satisfy the requirements of this
Section 7.1(b);
          (c) SEC and Other Reports — except for filings referred to in
Section 7.1(a) and (b) above, promptly upon their becoming available and, to the
extent applicable, one copy of (i) each financial statement, report, notice or
proxy statement sent by the Company or any Subsidiary to public securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such holder), and
each prospectus and all amendments thereto filed by the Company or any
Subsidiary with the Securities and Exchange Commission, if any and

-14-



--------------------------------------------------------------------------------



 



(iii) all press releases and other statements made available generally by the
Company or any Subsidiary to the public concerning developments that are
Material;
     (d) Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Responsible Officer becomes aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(f), a written notice specifying
the nature and period of existence thereof and what action the Company is taking
or proposes to take with respect thereto;
     (e) ERISA Matters — promptly, and in any event within five Business Days
after a Responsible Officer becomes aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:
          (i) with respect to any Plan, any reportable event, as defined in
Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date thereof; or
          (ii) the taking by the PBGC of steps to institute, or the threatening
by the PBGC of the institution of, proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or
          (iii) any event, transaction or condition that would result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the imposition of a penalty or excise tax under the
provisions of the Code relating to employee benefit plans, or the imposition of
any Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, would reasonably be expected to have a
Material Adverse Effect;
     (f) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that would reasonably be
expected to have a Material Adverse Effect; and
     (g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or

-15-



--------------------------------------------------------------------------------



 



properties of the Company or any of its Subsidiaries or relating to the ability
of the Company to perform its obligations hereunder and under the Notes as from
time to time may be reasonably requested by any such holder of Notes or such
information regarding the Company required to satisfy the requirements of 17
C.F.R. §230.144A, as amended from time to time, in connection with any
contemplated transfer of the Notes.
     Section 7.2. Officer’s Certificate. Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
hereof shall be accompanied by a certificate of a Senior Financial Officer
setting forth:
          (a) Covenant Compliance — the information required in order to
establish whether the Company was in compliance with the requirements of
Section 10.1 through Section 10.3 hereof, inclusive, and Section 10.4 during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and
          (b) Event of Default — a statement that such officer has reviewed the
relevant terms hereof and that such review shall not have disclosed the
existence during the quarterly or annual period covered by the statements then
being furnished of any condition or event that constitutes a Default or an Event
of Default or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action the Company shall have
taken or proposes to take with respect thereto.
     Section 7.3. Visitation. The Company shall permit the representatives of
each holder of Notes that is an Institutional Investor:
          (a) No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and (with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and
          (b) Default — if a Default or Event of Default then exists, at the
expense of the Company, to visit and inspect any of the offices or properties of
the Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.

-16-



--------------------------------------------------------------------------------



 



Section 8. Payment of the Notes.
     Section 8.1. Required Prepayments. The entire unpaid principal amount of
the Notes shall become due and payable on April 15, 2015.
     Section 8.2. Optional Prepayments with Make-Whole Amount. The Company may,
at its option, upon notice as provided below, prepay at any time all, or from
time to time any part of, the Notes, in an amount not less than 10% of the
original aggregate principal amount of the Notes to be prepaid in the case of a
partial prepayment, at 100% of the principal amount so prepaid, together with
interest accrued thereon to the date of such prepayment, plus the Make-Whole
Amount, if any, determined for the prepayment date with respect to such
principal amount of each Note then outstanding to be prepaid. The Company will
give each holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than 30 days and not more than 60 days prior to the date
fixed for such prepayment. Each such notice shall specify such date (which shall
be a Business Day), the aggregate principal amount of the Notes to be prepaid on
such date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, the
Company shall deliver to each holder of Notes to be prepaid a certificate of a
Senior Financial Officer specifying the calculation of each such Make-Whole
Amount as of the specified prepayment date.
     Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to the provisions of Section 8.2, the principal
amount of the Notes to be prepaid shall be allocated among all of the Notes at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof.
     Section 8.4. Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.
     Section 8.5. Purchase of Notes. The Company will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to a written offer to purchase any outstanding Notes made
by the Company or an Affiliate pro rata to the holders of the Notes upon the
same terms and conditions. The Company will promptly cancel all Notes acquired
by it or any

-17-



--------------------------------------------------------------------------------



 



Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.
     Section 8.6. Make-Whole Amount. The term “Make-Whole Amount” means with
respect to any Note an amount equal to the excess, if any, of the Discounted
Value of the Remaining Scheduled Payments with respect to the Called Principal
of such Note, minus the amount of such Called Principal, provided that the
Make-Whole Amount may in no event be less than zero. For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings with respect to the Called Principal of such Note:
          “Called Principal” means, the principal of any Note that is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.
          “Discounted Value” means, the amount obtained by discounting all
Remaining Scheduled Payments from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Note is payable) equal to the
Reinvestment Yield.
          “Reinvestment Yield” means, 0.50% plus the yield to maturity
calculated by using (i) the yields reported, as of 10:00 A.M. (New York City
time) on the second Business Day preceding the Settlement Date on screen “PX-1”
on the Bloomberg Financial Market Service (or such other display as may replace
Page PX1) on Bloomberg for the most recently issued actively traded on the run
U.S. Treasury securities having a maturity equal to the Remaining Average Life
of such Called Principal as of such Settlement Date, or (ii) if such yields are
not reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date, in
Federal Reserve Statistical Release H.15 (519) (or any comparable successor
publication) for actively traded U.S. Treasury securities having a constant
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.
          In the case of each determination under clause (i) or clause (ii), as
the case may be, of the preceding paragraph, such implied yield will be
determined, if necessary, by (a) converting U.S. Treasury bill quotations to
bond-equivalent yields in accordance with accepted financial practice and
(b) interpolating linearly between (1) the applicable U.S. Treasury security
with the maturity closest to and greater than such Remaining Average Life and
(2) the applicable U.S. Treasury security with the maturity closest to and less
than such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.
          “Remaining Average Life” means, the number of years (calculated to the
nearest one-twelfth year) obtained by dividing (i) such Called Principal into
(ii) the sum of the products obtained by multiplying (a) the principal component
of each Remaining

-18-



--------------------------------------------------------------------------------



 



Scheduled Payment by (b) the number of years (calculated to the nearest
one-twelfth year) that will elapse between the Settlement Date and the scheduled
due date of such Remaining Scheduled Payment.
     “Remaining Scheduled Payments” means, all payments of such Called Principal
and interest thereon that would be due after the Settlement Date if no payment
of such Called Principal were made prior to its scheduled due date, provided
that if such Settlement Date is not a date on which interest payments are due to
be made under the terms of such Note, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.
     “Settlement Date” means, the date on which such Called Principal is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.
     Section 8.7. Change in Control. (a) Notice of Change in Control or Control
Event. The Company will, within 15 Business Days after any Responsible Officer
has knowledge of the occurrence of any Change in Control or Control Event, give
written notice of such Change in Control or Control Event to each holder of the
Notes unless notice in respect of such Change in Control (or the Change in
Control contemplated by such Control Event) shall have been given pursuant to
subparagraph (b) of this Section 8.7. If a Change in Control has occurred, such
notice shall contain and constitute an offer to prepay the Notes as described in
subparagraph (c) of this Section 8.7 and shall be accompanied by the certificate
described in subparagraph (g) of this Section 8.7.
          (b) Condition to Company Action. The Company will not take any action
that consummates or finalizes a Change in Control unless (i) at least 15
Business Days prior to such action it shall have given to each holder of Notes
written notice containing and constituting an offer to prepay Notes as described
in subparagraph (c) of this Section 8.7, accompanied by the certificate
described in subparagraph (g) of this Section 8.7, and (ii) contemporaneously
with such action, it prepays all Notes required to be prepaid in accordance with
this Section 8.7.
          (c) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.7 shall be an offer to prepay, in
accordance with and subject to this Section 8.7, all, but not less than all, the
Notes held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date"). If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.7, such date shall be
not less than 20 days and not more than 30 days after the date of such offer (if
the Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 20th day after the date of such offer).
     (d) Acceptance; Rejection. A holder of the Notes may accept the offer to
prepay made pursuant to this Section 8.7 by causing a notice of such acceptance
to be delivered to the Company at least 5 Business Days prior to the Proposed
Prepayment Date. A failure by a holder

-19-



--------------------------------------------------------------------------------



 



of the Notes to respond to an offer to prepay made pursuant to this Section 8.7
shall be deemed to constitute a rejection of such offer by such holder.
          (e) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment. The prepayment
shall be made on the Proposed Prepayment Date except as provided in subparagraph
(f) of this Section 8.7.
          (f) Deferral Pending Change in Control. The obligation of the Company
to prepay Notes pursuant to the offers required by subparagraph (b) and accepted
in accordance with subparagraph (d) of this Section 8.7 is subject to the
occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made. In the event that such Change in Control does
not occur on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until and shall be made on the date on which such Change in
Control occurs. The Company shall keep each holder of Notes reasonably and
timely informed of (i) any such deferral of the date of prepayment, (ii) the
date on which such Change in Control and the prepayment are expected to occur,
and (iii) any determination by the Company that efforts to effect such Change in
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.7 in respect of such Change in Control shall be
deemed rescinded).
          (g) Officer’s Certificate. Each offer to prepay the Notes pursuant to
this Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid; (iv)
the interest that would be due on each Note offered to be prepaid, accrued to
the Proposed Prepayment Date; (v) that the conditions of this Section 8.7 have
been fulfilled; and (vi) in reasonable detail, the nature and date or proposed
date of the Change in Control.
          (h) “Change in Control” Defined. “Change in Control” means any of the
following events or circumstances:
if any Person or Persons acting in concert (other than the Persons who own
voting stock of the Company on the date hereof), together with Affiliates
thereof, shall in the aggregate, directly or indirectly, control or own
(beneficially or otherwise) more than 50% (by number of shares) of the issued
and outstanding voting stock of the Company; or
          (i) “Control Event” Defined. “Control Event” means:
          (i) the execution by the Company or any of its Subsidiaries or
Affiliates of any agreement or letter of intent with respect to any proposed
transaction or event or series of transactions or events which, individually or
in the aggregate, may reasonably be expected to result in a Change in Control,

-20-



--------------------------------------------------------------------------------



 



          (ii) the execution of any written agreement which, when fully
performed by the parties thereto, would result in a Change in Control, or
          (iii) the making of any written offer by any person (as such term is
used in section 13(d) and section 14(d)(2) of the Exchange Act as in effect on
the date of the Closing) or related persons constituting a group (as such term
is used in Rule 13d-5 under the Exchange Act as in effect on the date of the
Closing) to the holders of the common stock of the Company, which offer, if
accepted by the requisite number of holders, would result in a Change in
Control.
Section 9. Affirmative Covenants.
          The Company covenants that so long as any of the Notes are
outstanding:
     Section 9.1. Compliance with Law. Without limiting Section 10.7, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     Section 9.2. Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated except for any non-maintenance that would not reasonably
be expected to have a Material Adverse Effect.
     Section 9.3. Maintenance of Properties. The Company will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section shall not prevent the Company or any Subsidiary from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Company has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     Section 9.4. Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or

-21-



--------------------------------------------------------------------------------



 



franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent and all claims for which sums have become
due and payable that have or might become a Lien on properties or assets of the
Company or any Subsidiary not permitted by Section 10.3, provided that neither
the Company nor any Subsidiary need pay any such tax or assessment or claims if
(i) the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (ii) the
non-filing or nonpayment, as the case may be, of all such taxes and assessments
in the aggregate would not reasonably be expected to have a Material Adverse
Effect.
     Section 9.5. Existence, Etc. Subject to Sections 10.4 and 10.5, the Company
will at all times preserve and keep in full force and effect its existence, and
will at all times preserve and keep in full force and effect the existence of
each of its Subsidiaries (unless merged into the Company or a Subsidiary) and
all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such existence, right or franchise would not,
individually or in the aggregate, to have a Material Adverse Effect.
     Section 9.6. Notes to Rank Pari Passu. The Notes and all other obligations
under this Agreement of the Company are and at all times shall remain direct and
unsecured obligations of the Company ranking pari passu as against the assets of
the Company with all other Notes from time to time issued and outstanding
hereunder without any preference among themselves and pari passu with all Debt
outstanding under the Bank Credit Agreement and all other present and future
unsecured Debt (actual or contingent) of the Company which is not expressed to
be subordinate or junior in rank to any other unsecured Debt of the Company.
     Section 9.7. Additional Subsidiary Guarantors. The Company will cause
(i) each Material Subsidiary and (ii) any other Subsidiary which is required by
the terms of the Bank Credit Agreement to become a party to, or otherwise
guarantee, Debt in respect of the Bank Credit Agreement (other than, in each
case, any Foreign Subsidiary that is a borrower, or a guarantor of Debt of any
other Foreign Subsidiary, under the Bank Credit Agreement), to enter into the
Subsidiary Guaranty and deliver to each of the holders of the Notes the
following items:
          (a) a joinder agreement in respect of the Subsidiary Guaranty;
          (b) a certificate signed by an authorized Responsible Officer of the
Company making representations and warranties to the effect of those contained
in Sections 5.4, 5.6 and 5.7, with respect to such Subsidiary and the Subsidiary
Guaranty, as applicable; and
          (c) an opinion of counsel (who may be in-house counsel for the
Company) addressed to each of the holders of the Notes satisfactory to the
Required Holders, to the effect that the Subsidiary Guaranty by such Person has
been duly authorized, executed and delivered and that the Subsidiary Guaranty
constitutes the legal, valid and binding contract and agreement of such Person
enforceable in accordance with its terms, except

-22-



--------------------------------------------------------------------------------



 



as an enforcement of such terms may be limited by bankruptcy, insolvency,
fraudulent conveyance and similar laws affecting the enforcement of creditors’
rights generally and by general equitable principles.
     Section 9.8. Books and Records. The Company will, and will cause each of
its Subsidiaries to, maintain proper books of record and account in conformity
with GAAP and all applicable requirements of any Governmental Authority having
legal or regulatory jurisdiction over the Company or such Subsidiary, as the
case may be.
Section 10. Negative Covenants.
          The Company covenants that so long as any of the Notes are
outstanding:
     Section 10.1. Consolidated Leverage Ratio. The Company will not at any time
permit the Consolidated Leverage Ratio to exceed 3.75 to 1.00.
     Section 10.2. Interest Coverage Ratio. The Company will not permit the
ratio of Consolidated EBITDA to Consolidated Interest Charges for each period of
four consecutive fiscal quarters (calculated as at the end of each fiscal
quarter for the four consecutive fiscal quarters then ended) to be less than
3.00 to 1.00.
     Section 10.3. Limitation on Liens. The Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly create, incur, assume
or permit to exist (upon the happening of a contingency or otherwise) any Lien
on or with respect to any property or asset (including, without limitation, any
document or instrument in respect of goods or accounts receivable) of the
Company or any such Subsidiary, whether now owned or held or hereafter acquired,
or any income or profits therefrom, or assign or otherwise convey any right to
receive income or profits (unless it makes, or causes to be made, effective
provision whereby the Notes will be equally and ratably secured with any and all
other obligations thereby secured, such security to be pursuant to an agreement
reasonably satisfactory to the Required Holders and, in any such case, the Notes
shall have the benefit, to the fullest extent that, and with such priority as,
the holders of the Notes may be entitled under applicable law, of an equitable
Lien on such property), except:
          (a) Liens for taxes, assessments or other governmental charges that
are not yet due and payable or the payment of which is not at the time required
by Section 9.4;
          (b) any attachment or judgment Lien, unless the judgment it secures
shall not, within 60 days after the entry thereof, have been discharged or
execution thereof stayed pending appeal, or shall not have been discharged
within 60 days after the expiration of any such stay;
          (c) Liens incidental to the conduct of business or the ownership of
properties and assets (including landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens for sums not yet due and
payable) and Liens to secure the performance of bids, tenders, leases, or trade
contracts, or to secure statutory obligations

-23-



--------------------------------------------------------------------------------



 



(including obligations under workers compensation, unemployment insurance and
other social security legislation), surety or appeal bonds or other Liens
incurred in the ordinary course of business and not in connection with the
borrowing of money;
          (d) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to the ownership of property or assets or the ordinary conduct of the business
of the Company or any of its Subsidiaries, or Liens incidental to minor survey
exceptions and the like, provided that such Liens do not, in the aggregate,
materially detract from the value of such property;
          (e) Liens securing Debt of a Subsidiary to the Company or to a
Subsidiary;
          (f) Liens existing as of the Closing Date and reflected in
Schedule 10.3;
          (g) Liens incurred after the Closing Date given to secure the payment
of the purchase price incurred in connection with the acquisition, construction
or improvement of property (other than accounts receivable or inventory) useful
and intended to be used in carrying on the business of the Company or a
Subsidiary, including Liens existing on such property at the time of acquisition
or construction thereof or Liens incurred within 365 days of such acquisition or
completion of such construction or improvement, provided that (i) the Lien shall
attach solely to the property acquired, purchased, constructed or improved;
(ii) at the time of acquisition, construction or improvement of such property
(or, in the case of any Lien incurred within 365 days of such acquisition or
completion of such construction or improvement, at the time of the incurrence of
the Debt secured by such Lien), the aggregate amount remaining unpaid on all
Debt secured by Liens on such property, whether or not assumed by the Company or
a Subsidiary, shall not exceed the lesser of (y) the cost of such acquisition,
construction or improvement or (z) the Fair Market Value of such property (as
determined in good faith by one or more officers of the Company to whom
authority to enter into the transaction has been delegated by the board of
directors of the Company); and (iii) at the time of such incurrence and after
giving effect thereto, no Default or Event of Default would exist;
          (h) any Lien existing on property of a Person immediately prior to its
being consolidated with or merged into the Company or a Subsidiary or its
becoming a Subsidiary, or any Lien existing on any property acquired by the
Company or any Subsidiary at the time such property is so acquired (whether or
not the Debt secured thereby shall have been assumed), provided that (i) no such
Lien shall have been created or assumed in contemplation of such consolidation
or merger or such Person’s becoming a Subsidiary or such acquisition of
property, (ii) each such Lien shall extend solely to the item or items of
property so acquired and, if required by the terms of the instrument originally
creating such Lien, other property which is an improvement to or is acquired for
specific use in connection with such acquired property, and (iii) at the time of
such incurrence and after giving effect thereto, no Default or Event of Default
would exist;
          (i) any extensions, renewals or replacements of any Lien permitted by
the preceding subparagraphs (f), (g) and (h) of this Section 10.3, provided that
(i) no

-24-



--------------------------------------------------------------------------------



 



additional property shall be encumbered by such Liens, (ii) the unpaid principal
amount of the Debt or other obligations secured thereby shall not be increased
on or after the date of any extension, renewal or replacement, and (iii) at such
time and immediately after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing; and
          (j) Liens securing Debt of the Company or any Subsidiary, excluding
Debt otherwise described in clauses (a) — (i) of this Section 10.3, not to
exceed the greater of $50,000,000 or 10% of Consolidated Net Worth, determined
as of the end of the then most recently ended fiscal quarter of the Company.
     Section 10.4. Sales of Assets. The Company will not, and will not permit
any Subsidiary to, sell, lease or otherwise dispose of any substantial part (as
defined below) of the assets of the Company and its Subsidiaries; provided,
however, that the Company or any Subsidiary may sell, lease or otherwise dispose
of assets constituting a substantial part of the assets of the Company and its
Subsidiaries if such assets are sold in an arms length transaction and, at such
time and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing and an amount equal to the net proceeds received from
such sale, lease or other disposition (but only with respect to that portion of
such assets that exceeds the definition of “substantial part” set forth below)
shall be used within 365 days of such sale, lease or disposition, in any
combination:
          (1) to acquire productive assets used or useful in carrying on the
business of the Company and its Subsidiaries and having a value at least equal
to the value of such assets sold, leased or otherwise disposed of; and/or
          (2) to prepay or retire Senior Debt of the Company and/or its
Subsidiaries, provided that, to the extent any such proceeds are used to prepay
the outstanding principal amount of the Notes, such prepayment shall be made in
accordance with the terms of Section 8.2;
provided further, that neither clause (1) nor clause (2) of this Section 10.4
shall be used to permit the transfer of assets from the Company to any
Subsidiary.
     As used in this Section 10.4, a sale, lease or other disposition of assets
shall be deemed to be a “substantial part” of the assets of the Company and its
Subsidiaries if the book value of such assets, when added to the book value of
all other assets sold, leased or otherwise disposed of by the Company and its
Subsidiaries during the period of 12 consecutive months ending on the date of
such sale, lease or other disposition, exceeds 10% of the book value of
Consolidated Total Assets, determined as of the end of the fiscal quarter
immediately preceding such sale, lease or other disposition; provided that there
shall be excluded from any determination of a “substantial part” any (i) sale or
disposition of assets in the ordinary course of business of the Company and its
Subsidiaries, (ii) any transfer of assets from (x) the Company to a Subsidiary
Guarantor or (y) any Subsidiary to the Company or a wholly-owned Subsidiary of
the Company; provided that any transfer of assets from a Subsidiary Guarantor
must be to the Company or another Subsidiary Guarantor and (iii) any sale or
transfer of property acquired by the Company or any Subsidiary after the date of
this Agreement to any Person within 365 days following the

-25-



--------------------------------------------------------------------------------



 



acquisition or construction of such property by the Company or any Subsidiary if
the Company or a Subsidiary shall concurrently with such sale or transfer, lease
such property, as lessee.
     Section 10.5. Merger and Consolidation. The Company will not, and will not
permit any of its Subsidiaries to, consolidate with or merge with any other
Person or convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to any Person; provided that:
     (1) any Subsidiary of the Company may (x) consolidate with or merge with,
or convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to, (i) the Company or a Subsidiary so
long as in any merger or consolidation involving the Company, the Company shall
be the surviving or continuing corporation or (ii) any other Person so long as
the survivor is the Subsidiary, or (y) convey, transfer or lease all of its
assets in compliance with the provisions of Section 10.4; and
     (2) the foregoing restriction does not apply to the consolidation or merger
of the Company with, or the conveyance, transfer or lease of substantially all
of the assets of the Company in a single transaction or series of transactions
to, any Person so long as:
          (a) the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease
substantially all of the assets of the Company as an entirety, as the case may
be (the “Successor Corporation”), shall be a solvent entity organized and
existing under the laws of the United States of America, any State thereof or
the District of Columbia;
          (b) if the Company is not the Successor Corporation, such Successor
Corporation shall have executed and delivered to each holder of Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement and the Notes (pursuant to such agreements and
instruments as shall be reasonably satisfactory to the Required Holders), and
the Successor Corporation shall have caused to be delivered to each holder of
Notes (A) an opinion of nationally recognized independent counsel, to the effect
that all agreements or instruments effecting such assumption are enforceable in
accordance with their terms and (B) an acknowledgment from each Subsidiary
Guarantor that the Subsidiary Guaranty continues in full force and effect; and
          (c) immediately after giving effect to such transaction no Default or
Event of Default would exist (or would have existed on the last day of the
fiscal quarter immediately preceding such consolidation or merger and after
giving effect thereto).
     Section 10.6. Line of Business. The Company will not and will not permit
any Subsidiary to engage in any business if, as a result, the general nature of
the business in which the Company and its Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Memorandum.

-26-



--------------------------------------------------------------------------------



 



     Section 10.7. Transactions with Affiliates. The Company will not and will
not permit any Subsidiary to enter into directly or indirectly any Material
transaction or Material group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or
another Subsidiary), except in the ordinary course and upon fair and reasonable
terms that are not materially less favorable to the Company or such Subsidiary,
taken as a whole, than would be obtainable in a comparable arm’s-length
transaction with a Person not an Affiliate.
     Section 10.8. Terrorism Sanctions Regulations. The Company will not and
will not permit any Subsidiary to (a) become a Person described or designated in
the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or (b) engage
in any dealings or transactions with any such Person.
Section 11. Events of Default.
          An “Event of Default” shall exist if any of the following conditions
or events shall occur and be continuing:
          (a) the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
          (b) the Company defaults in the payment of any interest on any Note
for more than five Business Days after the same becomes due and payable; or
          (c) the Company defaults in the performance of or compliance with any
term contained in Section 10 or any Subsidiary Guarantor defaults in the
performance of or compliance with any term of the Subsidiary Guaranty beyond any
period of grace or cure period provided with respect thereto; or
          (d) the Company defaults in the performance of or compliance with any
term contained herein (other than those referred to in paragraphs (a), (b) and
(c) of this Section 11) and such default is not remedied within 30 days after
the earlier of (i) a Responsible Officer obtaining actual knowledge of such
default or (ii) the Company receiving written notice of such default from any
holder of a Note (any such written notice to be identified as a “notice of
default” and to refer specifically to this paragraph (d) of Section 11); or
          (e) any Subsidiary Guaranty ceases to be a legally valid, binding and
enforceable obligation or contract of a Subsidiary Guarantor (other than upon a
release of any Subsidiary Guarantor from a Subsidiary Guaranty in accordance
with the terms of Section 2.2(b) hereof), or any Subsidiary Guarantor or any
party by, through or on account of any such Person, challenges the validity,
binding nature or enforceability of any such Subsidiary Guaranty; or

-27-



--------------------------------------------------------------------------------



 



          (f) any representation or warranty made in writing by or on behalf of
the Company or Subsidiary Guarantor in this Agreement or any Subsidiary Guaranty
or by any officer of the Company or any Subsidiary Guarantor in any writing
furnished in connection with the transactions contemplated hereby or by any
Subsidiary Guaranty proves to have been false or incorrect in any material
respect on the date as of which made; or
          (g) (i) the Company or any Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest (in the payment amount of at least $100,000) on
any Debt other than the Notes that is outstanding in an aggregate principal
amount of at least $25,000,000 beyond any period of grace provided with respect
thereto, or (ii) the Company or any Subsidiary is in default in the performance
of or compliance with any term of any instrument, mortgage, indenture or other
agreement relating to any Debt other than the Notes in an aggregate principal
amount of at least $25,000,000 or any other condition exists, and as a
consequence of such default or condition such Debt has become, or has been
declared, due and payable or one or more Persons has the right to declare such
Debt to be due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Debt to convert such Debt into equity interests), (x) the
Company or any Subsidiary has become obligated to purchase or repay Debt other
than the Notes before its regular maturity or before its regularly scheduled
dates of payment in an aggregate outstanding principal amount of at least
$25,000,000 or (y) one or more Persons have the right to require the Company or
any Subsidiary to purchase or repay such Debt; or
          (h) the Company, any Material Subsidiary or any Subsidiary Guarantor
(i) is generally not paying, or admits in writing its inability to pay, its
debts as they become due, (ii) files, or consents by answer or otherwise to the
filing against it of, a petition for relief or reorganization or arrangement or
any other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors, (iv)
consents to the appointment of a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property, (v) is adjudicated as insolvent or to be liquidated, or
(vi) takes corporate action for the purpose of any of the foregoing; or
          (i) a court or governmental authority of competent jurisdiction enters
an order appointing, without consent by the Company, any of its Material
Subsidiaries or any Subsidiary Guarantor, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company, any of its Material Subsidiaries or any Subsidiary
Guarantor, or any such petition shall be

-28-



--------------------------------------------------------------------------------



 



filed against the Company, any of its Material Subsidiaries or any Subsidiary
Guarantor and such petition shall not be dismissed within 60 days; or
          (j) a final judgment or judgments at any one time outstanding for the
payment of money aggregating in excess of $25,000,000 are rendered against one
or more of the Company, its Subsidiaries or any Subsidiary Guarantor and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; or
          (k) if (i) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under Section 412 of the Code, (ii) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under Section 4042 of ERISA to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of Section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed $25,000,000, (iv) the Company
or any ERISA Affiliate shall have incurred or is reasonably expected to incur
any liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that could increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect.
As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.
Section 12. Remedies on Default, Etc.
     Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Company described in paragraph (h) or (i) of Section 11 (other than an Event of
Default described in clause (i) of paragraph (h) or described in clause (vi) of
paragraph (h) by virtue of the fact that such clause encompasses clause (i) of
paragraph (h)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
          (b) If any other Event of Default has occurred and is continuing, any
holder or holders of more than 50% in aggregate principal amount of the Notes at
the time outstanding may at any time at its or their option, by notice or
notices to the Company, declare all the Notes then outstanding to be immediately
due and payable.

-29-



--------------------------------------------------------------------------------



 



          (c) If any Event of Default described in paragraph (a) or (b) of
Section 11 has occurred and is continuing with respect to any Notes, any holder
or holders of Notes at the time outstanding affected by such Event of Default
may at any time, at its or their option, by notice or notices to the Company,
declare all the Notes held by such holder or holders to be immediately due and
payable.
          Upon any Note’s becoming due and payable under this Section 12.1 or
whether automatically or by declaration, such Note will forthwith mature and the
entire unpaid principal amount of such Note, plus (i) all accrued and unpaid
interest thereon (including, but not limited to, interest accrued thereon at the
Default Rate) and (ii) the Make-Whole Amount, if any, determined in respect of
such principal amount (to the full extent permitted by applicable law), shall
all be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount, if any, by the Company in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.
     Section 12.2. Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.
     Section 12.3. Rescission. At any time after the Notes have been declared
due and payable pursuant to clause (b) or (c) of Section 12.1, the holders of
not less than 51% in aggregate principal amount of the Notes then outstanding,
by written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to any
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.
     Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No

-30-



--------------------------------------------------------------------------------



 



right, power or remedy conferred by this Agreement or by any Note upon any
holder thereof shall be exclusive of any other right, power or remedy referred
to herein or therein or now or hereafter available at law, in equity, by statute
or otherwise. Without limiting the obligations of the Company under Section 15,
the Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.
Section 13. Registration; Exchange; Substitution of Notes.
     Section 13.1. Registration of Notes. The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
     Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of the Note originally
issued hereunder. Each such new Note shall be dated and bear interest from the
date to which interest shall have been paid on the surrendered Note or dated the
date of the surrendered Note if no interest shall have been paid thereon. The
Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $100,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $100,000. Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.3, provided, that in lieu thereof such holder may (in reliance upon
information provided by the Company, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by any holder of any Note
will not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA.
          The Notes have not been registered under the Securities Act or under
the securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and

-31-



--------------------------------------------------------------------------------



 



all applicable state securities laws or unless an exemption from the requirement
for such registration is available.
     Section 13.3. Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
          (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
          (b) in the case of mutilation, upon surrender and cancellation
thereof,
the Company at its own expense shall execute and deliver not more than five
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.
Section 14. Payments on Notes.
     Section 14.1. Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Banc of
America, N.A. in such jurisdiction. The Company may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
     Section 14.2. Home Office Payment. So long as any Purchaser or such
Purchaser’s nominee shall be the holder of any Note, and notwithstanding
anything contained in Section 14.1 or in such Note to the contrary, the Company
will pay all sums becoming due on such Note for principal, Make-Whole Amount, if
any, and interest by the method and at the address specified for such purpose
for such Purchaser on Schedule A hereto or by such other method or at such other
address as such Purchaser shall have from time to time specified to the Company
in writing for such purpose, without the presentation or surrender of such Note
or the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by any Purchaser or such Person’s nominee, such Person will, at
its election, either endorse thereon the amount of principal paid thereon and
the last date to which interest has been paid thereon or

-32-



--------------------------------------------------------------------------------



 



surrender such Note to the Company in exchange for a new Note or Notes pursuant
to Section 13.2. The Company will afford the benefits of this Section 14.2 to
any Institutional Investor that is the direct or indirect transferee of any
Note.
Section 15. Expenses, Etc.
     Section 15.1. Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel for the Purchasers
and, if reasonably required by the Required Holders, local or other counsel)
incurred by each Purchaser and each other holder of a Note in connection with
such transactions and in connection with any amendments, waivers or consents
under or in respect of this Agreement or the Notes (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement or the
Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes, or
by reason of being a holder of any Note; and (b) the costs and expenses,
including financial advisors’ fees, incurred in connection with the insolvency
or bankruptcy of the Company or any Subsidiary or in connection with any
work-out or restructuring of the transactions contemplated hereby and by the
Notes. The Company will pay, and will save each Purchaser and each other holder
of a Note harmless from, all claims in respect of any fees, costs or expenses if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes).
     Section 15.2. Survival. The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement or the Notes, and the
termination of this Agreement.
Section 16. Survival of Representations and Warranties; Entire Agreement.
          All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by any Purchaser of any such Note or portion thereof or interest therein and the
payment of any Note may be relied upon by any subsequent holder of any such
Note, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder of any such Note. All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement. Subject to the preceding sentence, this Agreement
and the Notes embody the entire agreement and understanding between the
Purchasers and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.
Section 17. Amendment and Waiver.
     Section 17.1. Requirements. (a) This Agreement and the Notes may be
amended, and the observance of any term hereof or of the Notes may be waived
(either retroactively or prospectively), with (and only with) the written
consent of the Company and the Required

-33-



--------------------------------------------------------------------------------



 



Holders, except that (i) no amendment or waiver of any of the provisions of
Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used in any
such Section), will be effective as to any holder of Notes unless consented to
by such holder of Notes in writing, and (ii) no such amendment or waiver may,
without the written consent of all of the holders of Notes at the time
outstanding affected thereby, (A) subject to the provisions of Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of interest (if such change results in a
decrease in the interest rate) or of the Make-Whole Amount on, the Notes,
(B) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (C) amend any
of Sections 8, 11(a), 11(b), 12, 17 or 20.
     Section 17.2. Solicitation of Holders of Notes.
          (a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
          (b) Payment. The Company will not directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder of Notes as consideration for or as an inducement to the
entering into by any holder of Notes of any waiver or amendment of any of the
terms and provisions hereof unless such remuneration is concurrently paid, or
security is concurrently granted or other credit support is concurrently
provided, on the same terms, ratably to each holder of Notes then outstanding
even if such holder did not consent to such waiver or amendment.
          (c) Consent in Contemplation of Transfer. Any consent made pursuant to
this Section 17 by a holder of Notes that has transferred or has agreed to
transfer its Notes to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.
     Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company

-34-



--------------------------------------------------------------------------------



 



and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used herein, the term “this Agreement” and references thereto shall
mean this Agreement as it may from time to time be amended or supplemented.
     Section 17.4. Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.
Section 18. Notices.
          All notices and communications provided for hereunder shall be in
writing and sent (a) by telecopy if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), (b) by a recognized overnight delivery service (charges
prepaid) or (c) by posting to IntraLinks®, or a similar service reasonably
acceptable to the Required Holders, if the sender on the same day sends or
causes to be sent notice of such posting by electronic mail. Any such notice
must be sent:
          (i) if to any Purchaser or its nominee, to such Purchaser or its
nominee at the address or, in the case of clause (c) above, the e-mail address
specified for such communications in Schedule A to this Agreement, or at such
other address or e-mail address as such Purchaser or nominee shall have
specified to the Company in writing pursuant to this Section 18;
          (ii) if to any other holder of any Note, to such holder at such
address or, in the case of clause (c) above, such e-mail address as such other
holder shall have specified to the Company in writing pursuant to this
Section 18; or
          (iii) if to the Company, to the Company at its address set forth at
the beginning hereof to the attention of Chief Financial Officer, with a copy to
the General Counsel, or at such other address as the Company shall have
specified to the holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
Section 19. Reproduction of Documents.
          This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other

-35-



--------------------------------------------------------------------------------



 



similar process and such Purchaser may destroy any original document so
reproduced. The Company agrees and stipulates that, to the extent permitted by
applicable law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by such
Purchaser in the regular course of business) and any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence. This Section 19 shall not prohibit the Company or any other holder of
Notes from contesting any such reproduction to the same extent that it could
contest the original, or from introducing evidence to demonstrate the inaccuracy
of any such reproduction.
Section 20. Confidential Information.
          For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being either confidential information or material non-public
information of the Company or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to such
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any Person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by the Company or any Subsidiary or (d) constitutes
financial statements delivered to such Purchaser under Section 7.1 that are
otherwise publicly available. Each Purchaser will maintain the confidentiality
of such Confidential Information in accordance with procedures adopted by such
Purchaser in good faith to protect confidential information of third parties
delivered to such Purchaser, provided that such Purchaser may deliver or
disclose Confidential Information to (i) such Purchaser’s directors, trustees,
officers, employees, agents, attorneys and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by such Purchaser’s Notes), (ii) such Purchaser’s financial advisors
and other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20,
(iii) any other holder of any Note, (iv) any Institutional Investor to which
such Purchaser sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this
Section 20), (v) any Person from which such Purchaser offers to purchase any
security of the Company (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the National Association of Insurance Commissioners
or any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, the Subsidiary Guaranty

-36-



--------------------------------------------------------------------------------



 



and this Agreement. Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement. On reasonable request by
the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying the provisions of this Section 20.
Section 21. Substitution of Purchaser.
          Each Purchaser shall have the right to substitute any one of its
Affiliates as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Affiliate, shall contain such Affiliate’s agreement
to be bound by this Agreement and shall contain a confirmation by such Affiliate
of the accuracy with respect to it of the representations set forth in
Section 6. Upon receipt of such notice, any reference to such Purchaser in this
Agreement (other than in this Section 21), shall be deemed to refer to such
Affiliate in lieu of such original Purchaser. In the event that such Affiliate
is so substituted as a Purchaser hereunder and such Affiliate thereafter
transfers to such original Purchaser all of the Notes then held by such
Affiliate, upon receipt by the Company of notice of such transfer, any reference
to such Affiliate as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Affiliate, but shall
refer to such original Purchaser, and such original Purchaser shall again have
all the rights of an original holder of the Notes under this Agreement.
Section 22. Miscellaneous.
     Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
     Section 22.2. Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
     Section 22.3. Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made

-37-



--------------------------------------------------------------------------------



 



pursuant to this Agreement shall be made in accordance with GAAP, and (ii) all
financial statements shall be prepared in accordance with GAAP.
     Section 22.4. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
     Section 22.5. Construction. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
          For the avoidance of doubt, all Schedules and Exhibits attached to
this Agreement shall be deemed to be a part hereof.
     Section 22.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
     Section 22.7. Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
     Section 22.8. Jurisdiction and Process; Waiver of Jury Trial. (a) The
Company irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
          (b) The Company consents to process being served by or on behalf of
any holder of Notes in any suit, action or proceeding of the nature referred to
in Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent

-38-



--------------------------------------------------------------------------------



 



permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to it. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.
          (c) Nothing in this Section 22.8 shall affect the right of any holder
of a Note to serve process in any manner permitted by law, or limit any right
that the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
          (d) The parties hereto hereby waive trial by jury in any action
brought on or with respect to this Agreement, the Notes or any other document
executed in connection herewith or therewith.
* * * * *

-39-



--------------------------------------------------------------------------------



 



          The execution hereof by the Purchasers shall constitute a contract
among the Company and the Purchasers for the uses and purposes hereinabove set
forth. This Agreement may be executed in any number of counterparts, each
executed counterpart constituting an original but all together only one
agreement.

            Very truly yours,


Stericycle, Inc.
      By   /s/ Frank J.M. ten Brink         Name:   Frank J.M. ten Brink       
Title:   Executive Vice President and Chief Financial Officer   

-40-



--------------------------------------------------------------------------------



 



         

Accepted as of the date first written above.

            The Northwestern Mutual Life Insurance
Company
      By   /s/ Howard Stern         Name:   Howard Stern        Its Authorized
Representative   

-41-



--------------------------------------------------------------------------------



 



         

Accepted as of the date first written above.

            American United Life Insurance Company
      By   /s/ Kent R. Adams         Name:   Kent R. Adams        Title:   V.P.
Fixed Income Securities     

            The State Life Insurance Company
      By:   American United Life Insurance Company         Its Agent           
          By   /s/ Kent R. Adams         Name:   Kent R. Adams        Title:  
V.P. Fixed Income Securities     

            Pioneer Mutual Life Insurance Company
      By:   American United Life Insurance Company         Its Agent           
          By   /s/ Kent R. Adams         Name:   Kent R. Adams        Title:  
V.P. Fixed Income Securities   

-42-



--------------------------------------------------------------------------------



 



         

Accepted as of the date first written above.

            Knights of Columbus
      By   /s/ Donald R. Kehoe         Name:   Donald R. Kehoe        Title:  
Supreme Secretary   

-43-



--------------------------------------------------------------------------------



 



         

Accepted as of the date first written above.

            Principal Life Insurance Company
      By:   Principal Global Investors, LLC,         a Delaware limited
liability company, its        Authorized Signatory              By   /s/ JoEllen
J. Watts         Name:   JoEllen J. Watts        Title:   Counsel             
By   /s/ Colin Pennycooke         Name:   Colin Pennycooke        Title:  
Counsel   

-44-



--------------------------------------------------------------------------------



 



         

Accepted as of the date first written above.

            Cuna Mutual Insurance Society
CUMIS Insurance Society, Inc.
      By:   Members Capital Advisors, Inc.,         acting as Investment
Advisor                      By   /s/ James E. McDonald, Jr.         Name:  
James E. McDonald, Jr.        Title:   Director, Private Placements   

-45-



--------------------------------------------------------------------------------



 



         

Accepted as of the date first written above.

            Modern Woodmen of America
      By   /s/ Nick S. Coin         Name:   Nick S. Coin        Title:  
Treasurer & Investment Manager   

-46-



--------------------------------------------------------------------------------



 



         

Information Relating to Purchasers

              Principal Amount   Names and Address   of Notes to Be   of
Purchaser   Purchased  
The Northwestern Mutual Life Insurance Company
  $[omitted]
720 East Wisconsin Avenue
       
Milwaukee, Wisconsin 53202
       
Attention: Securities Department
       
Fax Number: [omitted]
       
 
       
Payments
       
 
       
[omitted]
       
 
       
Notices
       
 
       
[omitted]
       
 
       
Name of Nominee in which Notes are to be issued: [omitted]
       
 
       
Taxpayer I.D. Number: [omitted]
       

Schedule A
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



              Principal Amount   Names and Address   of Notes to Be   of
Purchaser   Purchased  
American United Life Insurance Company
  $[omitted]
One American Square
       
Post Office Box 368
       
Indianapolis, Indiana 46206-0368
       
Attention: [omitted]
       
Overnight mailing address:
       
One American Square
       
Indianapolis, Indiana 46282
       
 
       
Payments: [omitted]
       
 
       
Notices: [omitted]
       
 
       
Name of Nominee in which Notes are to be issued: [omitted]
       
 
       
Taxpayer I.D. Number: [omitted]
       

A-2



--------------------------------------------------------------------------------



 



              Principal Amount   Names and Address   of Notes to Be   of
Purchaser   Purchased  
The State Life Insurance Company
  $[omitted]
c/o American United Life Insurance Company
       
Post Office Box 368
       
Indianapolis, Indiana 46206-0368
       
Attention: [omitted]
       
Overnight Mailing Address:
       
One American Square
       
Indianapolis, Indiana 46282
       
 
       
Payments: [omitted]
       
 
       
Notices: [omitted]
       
 
       
Name of Nominee in which Notes are to be issued: [omitted]
       
 
       
Taxpayer I.D. Number: [omitted]
       

A-3



--------------------------------------------------------------------------------



 



              Principal Amount   Names and Address   of Notes to Be   of
Purchaser   Purchased  
Pioneer Mutual Life Insurance Company
  $[omitted]
c/o American United Life Insurance Company
       
Post Office Box 368
       
Indianapolis, Indiana 46206-0368
       
Attention: [omitted]
       
Overnight Mailing Address:
       
One American Square
       
Indianapolis, Indiana 46282
       
 
       
Payments: [omitted]
       
 
       
Notices: [omitted]
       
 
       
Name of Nominee in which Notes are to be issued: [omitted]
       
 
       
Taxpayer I.D. Number: [omitted]
       

A-4



--------------------------------------------------------------------------------



 



              Principal Amount   Names and Address   of Notes to Be   of
Purchaser   Purchased  
Knights of Columbus
  $[omitted]
One Columbus Plaza
       
New Haven, Connecticut 06510-3326
       
Attention: Investment Department
       
Fax Number: [omitted]
       
 
       
Payments: [omitted]
       
 
       
Notices: [omitted]
       
 
       
Name of Nominee in which Notes are to be issued: [omitted]
       
 
       
Taxpayer I.D. Number: [omitted]
       

A-5



--------------------------------------------------------------------------------



 



              Principal Amount   Names and Address   of Notes to Be   of
Purchaser   Purchased  
Knights of Columbus
  $[omitted]
One Columbus Plaza
       
New Haven, Connecticut 06510-3326
       
Attention: Investment Department
       
Fax Number: [omitted]
       
 
       
Payments: [omitted]
       
 
       
Notices: [omitted]
       
 
       
Name of Nominee in which Notes are to be issued: [omitted]
       
 
       
Taxpayer I.D. Number: [omitted]
       

A-6



--------------------------------------------------------------------------------



 



              Principal Amount   Names and Address   of Notes to Be   of
Purchaser   Purchased  
Knights of Columbus
  $[omitted]
One Columbus Plaza
       
New Haven, Connecticut 06510-3326
       
Attention: Investment Department
       
Fax Number: (203) 772-0037
       
 
       
Payments: [omitted]
       
 
       
Notices: [omitted]
       
 
       
Name of Nominee in which Notes are to be issued: [omitted]
       
 
       
Taxpayer I.D. Number: [omitted]
       

A-7



--------------------------------------------------------------------------------



 



              Principal Amount   Names and Address   of Notes to Be   of
Purchaser   Purchased  
Principal Life Insurance Company
  $[omitted]
c/o Principal Global Investors, LLC
  $[omitted]
711 High Street
  $[omitted]
Des Moines, Iowa 50392-0800
  $[omitted]
 
  $[omitted]
 
  $[omitted]
 
       
Payments: [omitted]
       
 
       
Notices: [omitted]
       
 
       
Name of Nominee in which Notes are to be issued: [omitted]
       
 
       
Taxpayer I.D. Number: [omitted]
       

A-8



--------------------------------------------------------------------------------



 



              Principal Amount   Names and Address   of Notes to Be   of
Purchaser   Purchased  
CUNA Mutual Insurance Society
  $[omitted]
5910 Mineral Point Road
       
Madison, Wisconsin 53705-4456
       
Attention: Managing Director — Investments
       
Telephone: [omitted]
       
Fax Number: [omitted]
       
E-mail: [omitted]
       
 
       
Payments: [omitted]
       
 
       
Notices: [omitted]
       
 
       
Name of Nominee in which Notes are to be issued: [omitted]
       
 
       
Purchaser’s Taxpayer I.D. Number: [omitted]
       

A-9



--------------------------------------------------------------------------------



 



              Principal Amount   Names and Address   of Notes to Be   of
Purchaser   Purchased  
CUMIS Insurance Society, Inc.
  $[omitted]
c/o CUNA Mutual Insurance Society
       
5910 Mineral Point Road
       
Madison, Wisconsin 53705-4456
       
Attention: Managing Director — Investments
       
Telephone: [omitted]
       
Fax Number: [omitted]
       
E-mail: [omitted]
       
 
       
Payments: [omitted]
       
 
       
Notices: [omitted]
       
 
       
Name of Nominee in which Notes are to be issued: [omitted]
       
 
       
Purchaser’s Taxpayer I.D. Number: [omitted]
       

A-10



--------------------------------------------------------------------------------



 



              Principal Amount   Names and Address   of Notes to Be   of
Purchaser   Purchased  
Modern Woodmen of America
  $[omitted]
1701 First Avenue
       
Rock Island, Illinois 61201
       
Attention: Investment Department
       
investments@modern-woodmen.org
       
Fax: [omitted]
       
 
       
Payments: [omitted]
       
 
       
Notices: [omitted]
       
 
       
Name of Nominee in which Notes are to be issued: [omitted]
       
 
       
Purchaser’s Taxpayer I.D. Number: [omitted]
       

A-11



--------------------------------------------------------------------------------



 



Defined Terms
          As used herein, the following terms have the respective meanings set
forth below or set forth in the Section hereof following such term:
          “Acquisition” means the acquisition, by purchase or otherwise, of all
or substantially all of the assets (or any part of the assets constituting all
or substantially all of a business or line of business) of any Person, whether
such acquisition is direct or indirect, including through the acquisition of the
business of, or more than 50% of the outstanding voting stock of, such Person,
and whether such acquisition is effected in a single transaction or in a series
of related transactions, and the acquisition, by purchase or otherwise, of
additional shares of the outstanding voting stock of any Subsidiary of the
Company which is not then a wholly-owned Subsidiary of the Company.
          “Affiliate” means, at any time, and with respect to any Person,
(a) any other Person that at such time directly or indirectly through one or
more intermediaries Controls, or is Controlled by, or is under common Control
with, such first Person, and (b) any Person beneficially owning or holding,
directly or indirectly, 10% or more of any class of voting or equity interests
of the Company or any Subsidiary or any Person of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.
          “Anti-Terrorism Order” means Executive Order No. 13,224 of
September 24, 2001, Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079
(2001), as amended.
          “Bank Credit Agreement” means the Credit Agreement dated as of
August 24, 2007 by and among the Company, certain Subsidiaries of the Company
named therein, Bank of America, N.A., as administrative agent, and the other
financial institutions party thereto, as amended, restated, joined, supplemented
or otherwise modified from time to time, and any renewals, extensions or
replacements thereof, which constitute the primary bank credit facility of the
Company and its Subsidiaries.
          “Bank Lenders” means the banks and financial institutions party to the
Bank Credit Agreement.
          “Business Day” means any day other than a Saturday, a Sunday or a day
on which commercial banks in New York, New York are required or authorized to be
closed.
          “Capital Lease” means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
Schedule B
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



          “Capital Lease Obligation” means, with respect to any Person and a
Capital Lease, the amount of the obligation of such Person as the lessee under
such Capital Lease which would, in accordance with GAAP, appear as a liability
on a balance sheet of such Person.
          “Cash Equivalent Investment” means Investments held by the Company or
any Subsidiary in the form of cash equivalents or short-term marketable debt
securities.
          “Closing” is defined in Section 3.
          “Closing Date” means the date of the Closing.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.
          “Company” means Stericycle, Inc., a Delaware corporation.
          “Confidential Information” is defined in Section 20.
          “Consolidated Debt” means as of any date of determination the total
amount of all Debt of the Company and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.
          “Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a Consolidated basis, an amount equal to Consolidated Net Income
for such period, plus, (a) to the extent deducted in calculating such
Consolidated Net Income and without duplication, (i) Consolidated Interest
Charges for such period, (ii) the provision for Federal, state, local and
foreign income taxes payable by the Company and its Subsidiaries for such
period, (iii) depreciation and amortization expense, and (iv) other
non-recurring expenses of the Company and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period and minus (b) the following to the extent included in calculating
such Consolidated Net Income (i) Federal, state, local and foreign income tax
credits of the Company and its Subsidiaries for such period, and (ii) all
non-cash items increasing Consolidated Net Income for such period, provided that
Consolidated EBITDA shall be increased by the amount of Transaction Costs
incurred during such period to the extent such amount was deducted in
determining Consolidated Net Income for such period. For purposes of calculating
Consolidated EBITDA for any period of four consecutive quarters, if during such
period the Company or any Subsidiary shall have made any Acquisition or disposed
of any Person or of all or substantially all of the operating assets of any
Person, Consolidated EBITDA for such period shall be calculated after giving pro
forma effect thereto as if such transaction occurred on the first day of such
period.
          “Consolidated Interest Charges” means, for any period, for the Company
and its Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of the
Company and its Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
and (b) the

B-2



--------------------------------------------------------------------------------



 



portion of rent expense of the Company and its Subsidiaries with respect to such
period under capital leases and Synthetic Lease Obligations that is treated as
interest in accordance with GAAP.
          “Consolidated Leverage Ratio” means, as of any date of determination,
the ratio of (a)(i) Consolidated Debt as of such date minus (ii) Unrestricted
Cash as of such date to (b) Consolidated EBITDA for the period of the four
consecutive fiscal quarters most recently ended.
          “Consolidated Net Income” means, for any period, for the Company and
its Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (including extraordinary losses, but excluding, except to the
extent of extraordinary losses during such period, extraordinary gains) for that
period.
          “Consolidated Net Worth” means the consolidated stockholder’s equity
of the Company and its Subsidiaries, as defined according to GAAP (but excluding
minority interests).
          “Consolidated Total Assets” means, as of any date of determination,
the total amount of all assets of the Company and its Subsidiaries, determined
on a consolidated basis in accordance with GAAP.
          “Debt” means, with respect to any Person, without duplication,
          (a) its liabilities for borrowed money;
          (b) its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable and other accrued
liabilities arising in the ordinary course of business but including, without
limitation, all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);
          (c) its Capital Lease Obligations;
          (d) its liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities); and
          (e) Guaranties by such Person with respect to liabilities of a type
described in any of clauses (a) through (d) hereof.
          Debt of any Person shall include all obligations of such Person of the
character described in clauses (a) through (e) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.
          “Default” means an event or condition the occurrence or existence of
which would, with the lapse of time or the giving of notice or both, become an
Event of Default.

B-3



--------------------------------------------------------------------------------



 



          “Default Rate” means with respect to the Notes that rate of interest
that is the greater of (i) 2% per annum above the rate of interest stated in
clause (a) of the first paragraph of the Notes or (ii) 2% over the rate of
interest publicly announced by Bank of America, N.A. in New York, New York as
its “base” or “prime” rate.
          “Disclosure Documents” is defined in Section 5.3.
          “Environmental Laws” means any and all federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including but
not limited to those related to hazardous substances or wastes, air emissions
and discharges to waste or public systems.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is treated as a single employer together with the Company
under section 414 of the Code.
          “Event of Default” is defined in Section 11.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder from time to time in
effect.
          “Fair Market Value” means, at any time and with respect to any
property, the sale value of such property that would be realized in an
arm’s-length sale at such time between an informed and willing buyer and an
informed and willing seller (neither being under a compulsion to buy or sell),
as reasonably determined in the good faith opinion of the Company’s board of
directors.
          “Foreign Subsidiary” means a Subsidiary that is organized under the
laws of a jurisdiction other than the United States or any state thereof.
          “GAAP” means those generally accepted accounting principles as in
effect from time to time in the United States of America; provided that, if the
Company notifies the Required Holders that the Company wishes to amend any
negative covenants (or any definition hereof) to eliminate the effect of any
change in generally accepted accounting principles on the operation of such
covenant or definition, then the Company’s compliance with such covenant or the
meaning of such definition shall be determined on the basis of generally
accepted accounting principles in effect immediately before the relevant change
in generally accepted accounting principles became effective, until either such
notice is withdrawn or such covenant is amended in a manner satisfactory to the
Company and the Required Holders.
          “Governmental Authority” means

B-4



--------------------------------------------------------------------------------



 



          (a) the government of
          (i) the United States of America or any state or other political
subdivision thereof, or
          (ii) any other jurisdiction in which the Company or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
          (b) any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.
          “Guaranty” means, with respect to any Person, any obligation (except
the endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person:
          (a) to purchase such Debt or obligation or any property constituting
security therefor primarily for the purpose of assuring the owner of such Debt
or obligation of the ability of any other Person to make payment of the Debt or
obligation;
          (b) to advance or supply funds (i) for the purchase or payment of such
Debt or obligation, or (ii) to maintain any working capital or other balance
sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Debt or obligation;
          (c) to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such Debt or obligation of
the ability of any other Person to make payment of the Debt or obligation; or
          (d) otherwise to assure the owner of such Debt or obligation against
loss in respect thereof.
          In any computation of the Debt or other liabilities of the obligor
under any Guaranty, the Debt or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
          “Hazardous Material” means any and all pollutants, toxic or hazardous
wastes or other substances that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

B-5



--------------------------------------------------------------------------------



 



     “holder” means, with respect to any Note, the Person in whose name such
Note is registered in the register maintained by the Company pursuant to
Section 13.1.
     “Institutional Investor” means (a) any Purchaser of a Note, (b) any holder
of a Note holding (together with one or more of its affiliates) more than
$2,000,000 of the aggregate principal amount of the Notes then outstanding, and
(c) any bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form.
     “Investments” means all investments, in cash or by delivery of property
made, directly or indirectly in any Person, whether by acquisition of shares of
capital stock, Debt or other obligations or securities or by loan, advance,
capital contribution or otherwise.
     “Lease Rentals” means, for any period, the aggregate amount of fixed rental
or operating lease expense payable by the Company and its Subsidiaries with
respect to leases of real and personal property (excluding Capital Lease
Obligations) determined in accordance with GAAP.
     “Lien” means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement (other than an operating
lease) or Capital Lease, upon or with respect to any property or asset of such
Person (including, in the case of stock, shareholder agreements, voting trust
agreements and all similar arrangements).
     “Make-Whole Amount” is defined in Section 8.6.
     “Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Subsidiaries taken as a whole, or (b) the ability of the Company
to perform its obligations under this Agreement and the Notes, (c) the ability
of any Subsidiary Guarantor to perform its obligations under the Subsidiary
Guaranty or (d) the validity or enforceability of this Agreement, the Notes or
the Subsidiary Guaranty.
     “Material Subsidiary” means, at any time, any Subsidiary of the Company
(i) which, as of the end of the then most recently ended fiscal quarter of the
Company for the period of four consecutive fiscal quarters then ended,
contributes greater than 5% of Consolidated EBITDA (adjusted to eliminate the
effect of intercompany transactions) for such period, (ii) the consolidated
total assets reflected on the balance sheet of such Subsidiary as of the end of
such fiscal quarter were greater than 5% of Consolidated Total Assets (adjusted
to eliminate intercompany transactions) as of such date or the intellectual
property rights of which are material to the operation of the business of the
Company and its Subsidiaries taken as a whole or (iii) which, as of the end of
such fiscal quarter for the period of four consecutive fiscal quarters

B-6



--------------------------------------------------------------------------------



 



then ended, contributes greater than 5% of consolidated revenue (adjusted to
eliminate the effect of intercompany transactions) for such period.
     “Memorandum” is defined in Section 5.3.
     “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such
term is defined in Section 4001(a)(3) of ERISA).
     “Notes” is defined in Section 1.
     “Officer’s Certificate” means a certificate of a Senior Financial Officer
or of any other officer of the Company whose responsibilities extend to the
subject matter of such certificate.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
     “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.
     “Plan” means an “employee benefit plan” (as defined in Section 3(3) of
ERISA) subject to Title I of ERISA that is or, within the preceding five years,
has been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
     “property” or “properties” means, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.
     “Purchasers” means the purchasers of the Notes named in Schedule A hereto.
     “QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued
by the United States Department of Labor.
     “Qualified Institutional Buyer” means any Person who is a qualified
institutional buyer within the meaning of such term as set forth in
Rule 144(a)(1) under the Securities Act.
     “Required Holders” means, at any time, the holders of not less than 51% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates and any Notes held by parties who
are contractually required to abstain from voting with respect to matters
affecting the holders of the Notes).
     “Responsible Officer” means any Senior Financial Officer and any other
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.

B-7



--------------------------------------------------------------------------------



 



     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.
     “Senior Debt” means, as of the date of any determination thereof, all
Consolidated Debt, other than Subordinated Debt.
     “Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
     “Subordinated Debt” means all unsecured Debt of the Company which shall
contain or have applicable thereto subordination provisions providing for the
subordination thereof to other Debt of the Company (including, without
limitation, the obligations of the Company under this Agreement or the Notes).
     “Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
     “Subsidiary Guarantor” means each Subsidiary which is party to the
Subsidiary Guaranty.
     “Subsidiary Guaranty” is defined in Section 2.2 of this Agreement.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Transaction Costs” means extraordinary and non-recurring costs incurred by
the Company or any Subsidiary (including fees of any consultant engaged by the
Company or such Subsidiary to assist with due diligence matters) in effecting
any Acquisition.
     “Unrestricted Cash” means, at any time, cash and Cash Equivalent
Investments of the Company and its Subsidiaries to the extent such cash and Cash
Equivalent Investments are not subject to any Lien (other than a banker’s Lien
or right of setoff pursuant to customary deposit arrangements) or any
restriction as to its use and is included in “cash and cash equivalents” and not
“restricted cash” on the consolidated balance sheet of the Company.

B-8



--------------------------------------------------------------------------------



 



     “USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

B-9



--------------------------------------------------------------------------------



 



Changes in Corporate Structure
[omitted]
Schedule 4.9
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Subsidiaries of the Company, Ownership of Subsidiary Stock,
Investments, Affiliates, Directors and Officers
[omitted]
Schedule 5.4
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Financial Statements
[omitted]
Schedule 5.5
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Licenses, Permits, Etc.
[omitted]
Schedule 5.11
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Existing Debt; Future Liens
[omitted]
Schedule 5.15
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Existing Liens
[omitted]
Schedule 10.3
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



[Form of Note]
Stericycle, Inc.
5.64% Senior Note due April 15, 2015

No. [                    ]
$[                    ]   [Date]
PPN 85915# AC5

     For Value Received, the undersigned, Stericycle, Inc. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [                                        ]
or registered assigns, the principal sum of [                    ] Dollars (or
so much thereof as shall not have been prepaid) on April 15, 2015 with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 5.64% per annum from the date hereof,
payable semiannually, on the fifteenth day of April and October in each year and
at maturity, commencing on October 15, 2008, until the principal hereof shall
have become due and payable, and (b) to the extent permitted by law, at a rate
per annum from time to time equal to the Default Rate, on any overdue payment of
interest and, during the continuance of an Event of Default, on the unpaid
balance hereof and on any overdue payment of any Make-Whole Amount, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).
     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Bank of America, N.A. in New York, New York
or at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.
     This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement, dated as of April 15, 2008 (as
from time to time amended, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6 of the Note Purchase Agreement, provided,
that in lieu thereof such holder may (in reliance upon information provided by
the Company, which shall not be unreasonably withheld) make a representation to
the effect that the purchase by any holder of any Note will not constitute a
non-exempt prohibited transaction under section 406(a) of ERISA. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the
Exhibit 1
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
     Pursuant to the Subsidiary Guaranty Agreement dated as of April 15, 2008
(as amended, restated or otherwise modified from time to time, the “Subsidiary
Guaranty”), one or more Subsidiaries of the Company have absolutely and
unconditionally guaranteed payment in full of the principal of, Make-Whole
Amount, if any, and interest on this Note and the performance by the Company of
its obligations contained in the Note Purchase Agreement all as more fully set
forth in said Subsidiary Guaranty.
     If an Event of Default, as defined in the Note Purchase Agreement, occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of the issuer and holder hereof shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.

            Stericycle, Inc.
      By           Name:           Title:        

E-1-2



--------------------------------------------------------------------------------



 



Form of Subsidiary Guaranty
[omitted]
Exhibit 2.2
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Form of Opinion of Special Counsel
to the Company
[omitted]
Exhibit 4.4(a)
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Form of Opinion of Special Counsel
to the Purchasers
[omitted]
Exhibit 4.4(b)
(to Note Purchase Agreement)

 